Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first wedge".  There is insufficient antecedent basis for this limitation in the claim, as the remainder of the claim set merely refers to a/the wedge.  In order to expedite examination, Examiner has assumed that “the first wedge” is meant to refer to the same feature as a/the wedge.  Any claim not specifically mentioned is rejected based on its dependency.
Clarification and/or correction is requested.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,946,492 in view of U.S. Patent Pub. No. 4,120,079 to Yamaguchi et al.
Claim 1 is obvious over claim 6 of ‘492.
Regarding claims 2-3 and 6-17:  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘492 patent discloses the basic details of the reaction system including a wedge and a second wedge/consolidator.
However, details of the wedge and the second wedge/consolidator are not detailed in claim 6 of ‘492.
Yamaguchi et al. disclose a fiber tow spreading wedge (formed by rings A1-11 and disks B1-11) configured to receive a fiber tow at a tip end, such that as the two moves across the wedge, the wedge spreads the tow into a plurality of fiber tows for the purpose of opening and orienting the tows in a parallel relationship (see, e.g., Figs. 1-5d, abstract).  The wedge may include a plurality of longitudinal grooves (10 and 10’) each of the longitudinal grooves configured to receive one of the plurality of sub-tows.  A second wedge/consolidator may also be provided opposite the reactor from the wedge to twist the plurality of fibers into a single tow.
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have provided a fiber tow spreading wedge and consolidator in ‘492 comprising a wedge configured to receive a fiber tow top end, such that as the tow moves across the wedge, the wedge spreads the tow into a plurality of fiber tows and the wedge including a plurality of longitudinal grooves, each of the plurality of longitudinal grooves configured to receive one of the plurality of sub-tows for the purpose of opening and orienting the tows in a parallel relationship as taught by Yamaguchi et al.
Additionally, with respect to claims 2-3 and 6-17, the wedge includes a tapered portion (e.g. A1-3 and B1-3) including a tip (A1) in line with the fiber tow; the wedge includes an untapered portion (e.g. A4-6 and B4-6) downstream of the tapered portion;  as illustrated in Yamaguchi et al., by using an imaginary line to bisect the fiber tow and the wedge, a continuous line of the fiber tow has a tow center axis and the wedge has a center axis and the tow center axis and the wedge center axis may be aligned.  It follows that the bisecting imaginary line creates a wedge first half surface and a wedge second half surface opposite the first half, and the wedge is positioned such that one of the plurality of sub-tows runs across the first half surface, and a second of the plurality of sub-tows runs across the second half surface; Yamaguchi et al. teach that the aforementioned wedge as configured can be used to untwist or twist a fiber tow.  Therefore, the wedge and the second wedge are capable of the claimed functions.

Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,946,492 and Yamaguchi as applied to claims 1-3 and 6-17 above and further in view of U.S. Patent Pub. No. 2005/0183669 to Parkhe et al.
‘492 and Yamaguchi et al. disclose the system substantially as claimed and as described above.
However, ‘492 and Yamaguchi et al. fail to disclose the wedge includes a diamond-like carbon coating.
Parkhe et al. disclose a substrate support comprising a diamond-like carbon coating for the purpose of reducing contamination and abrasion (e.g. abstract and para. 33).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to configured the wedge comprising a diamond-like carbon coating in order to reduce contamination and abrasion to the substrate (i.e. fiber tow) as taught by Parkhe et al.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2012/0065300 discloses teaches spreading a fiber enhances the effectiveness of downstream operations, such as catalyst application and plasma application, by exposing more fiber surface area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716